Citation Nr: 9929608	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
trauma.

2.  Entitlement to service connection for a dental disorder 
for purposes of eligibility for VA outpatient dental 
treatment.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1952 to 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

By a December 1995 rating decision, the RO, in pertinent 
part, denied a claim for service connection for a dental 
disorder and denied a request to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In a July 1996 rating decision, the RO denied a claim of 
entitlement to service connection for residuals of brain 
trauma, and confirmed and continued the December 1995 
determinations.  Following a July 1997 notice of disagreement 
and issuance of a statement of the case in late August 1997, 
the veteran filed a timely substantive appeal as to each of 
the three issues reflected on the title page of this 
decision. 

The Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.


FINDINGS OF FACT

1.  There is no medical evidence or opinion which supports 
the veteran's allegation that he has a current disability 
diagnosed as a residual of brain trauma sustained during 
service.

2.  Several of the veteran's teeth were filled, including 
tooth #30, #20, #14, #13, #18, #3, and #28, more than 180 
days after the veteran entered service.

3.  There is no medical or dental evidence that the veteran 
has any current dental disorder other than noncompensable 
treatable carious teeth or replaceable missing teeth.  

4.  An unappealed RO decision in January 1963 denied 
entitlement to service connection for a psychiatric disorder 

5.  The additional evidence submitted subsequent to the 
January 1963 RO decision  is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of brain 
trauma.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran is entitled to service connection for tooth 
#30, #20, #14, #13, #18, #3, and #28.  38 C.F.R. § 3.381(d) 
(1999).

3.  The claim of entitlement to outpatient dental treatment 
at VA expense is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (1999).  

4.  A January 1963 RO decision which denied a claim of 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

5.  The evidence received since the January 1963 RO decision 
which denied service connection for a psychiatric disorder is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of brain trauma incurred in service.  
The veteran further contends that he is entitled to VA 
outpatient dental treatment necessary to repair teeth filled 
in service and to repair a bridge provided in service.  The 
veteran also contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
condition.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, to include brain hemorrhage or thrombosis, 
organic diseases of the nervous system, and psychosis, if 
manifested to a degree of 10 percent or more within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual element of that claim.  Epps v. 
Gober, 126 F.3d at 1468-1470. 
 
I.  Claim for Service Connection for Residuals of Brain 
Trauma

The veteran's service medical records are devoid of any 
notation disclosing that he sustained a head injury or was 
treated for a laceration or any other residual of head trauma 
while on active duty.  The August 1956 separation examination 
reflects that there were no scars noted on the veteran's 
head, and no diagnosis of a head injury or history of a head 
injury in service was noted at that time.

By a statement submitted in September 1995, the veteran 
alleged that he had panic attacks in service after he was 
trapped below the water line on the fourth deck of a sinking 
ship.  The veteran stated that panic attacks caused him to 
hit his head on overhanging pipes on several occasions.  The 
veteran alleged that these blows to the head caused stupor, 
and aggravated the results of a concussion the veteran 
incurred prior to service.  

In a July 1996 rating decision, the RO denied the claim for 
brain trauma because the service medical records were 
negative for complaints, findings, or treatment of brain 
trauma.  The Board, likewise, is unable to find any medical 
evidence or report of incurrence of a head injury in service.  
Further, there is no post-service medical evidence or opinion 
indicating in any way that the veteran suffered brain trauma 
in service.  Additionally, there is no current medical 
diagnosis of a disability related to brain trauma.

In the absence of medical evidence of a diagnosis of a 
current disability due to brain trauma, and in the absence of 
evidence linking any current disability to brain trauma 
sustained in service, the Board finds that the evidence does 
not meet any of the requirements of a well-grounded claim.  
Epps v. Gober, 126 F.3d at 1468-69; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The Board notes that the veteran was notified of the 
requirements necessary to submit a well-grounded claim for 
service connection, but the veteran has not identified any 
additional medical evidence which might serve to establish a 
plausible claim.  Finally, the Board is unaware of any 
information in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The veteran's claim 
must be denied as not well-grounded.

2.  Request to Reopen Claim for Service Connection for a 
Psychiatric Disorder

In a January 1963 rating decision, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was denied.  That denial became final when the veteran did 
not file a notice of disagreement or a substantive appeal 
within one year of the date he was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§  20.302, 20.1103 (1999).  Except as provided in 
38 U.S.C.A. § 7105, a final decision by the RO may not 
thereafter be reopened and allowed, and a claim upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  To determine whether 
the veteran has submitted new and material evidence which 
would allow VA to reopen and readjudicate this claim, a 
three-step analysis must be applied.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, and adjudication of the merits 
of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.  

The evidence considered by the RO in reaching the January 
1963 rating decision included the veteran's service medical 
records and a 1962 medical statement submitted by John D. 
Walmer, M.D.  Dr. Walmer stated that the veteran was seen for 
complaints of fatigue, moodiness, and anxiety as early as 
April 1957, and stated that he began treating the veteran for 
those complaints in 1959.  The RO determined that there was 
no evidence of a psychosis, and that there was no evidence of 
incurrence or treatment of any type of psychiatric disorder 
in service.

The veteran has submitted several items of correspondence and 
evidence since the January 1963 rating decision.  The veteran 
has submitted a list of providers who treated him as early as 
1957, within one year following his service discharge, and 
thereafter.  He stated that one of those providers, V. Roland 
Ressler, M. D., a psychiatrist who treated him in 1962, was 
convinced that his mental disorder was service-connected.  
The veteran also submitted a statement dated in December 1962 
from Dr. Ressler, reflecting charges for dispensing of 
Parnate tablets from September 1962 through November 1962.  
However, the veteran also indicated that Dr. Ressler is now 
deceased.  Thus, it would be futile to remand this claim in 
order to offer the veteran an opportunity to obtain that 
medical opinion in writing.

The veteran also submitted billing statements related to a 
September 1956 appendectomy and a billing statement dated in 
September 1962 for psychological testing conducted by Harold 
J. Smolisky, Ph.D.  Private treatment records dated from June 
1959 to March 1975 have also been submitted.  These records 
disclose that the veteran was referred to Dr. Ressler, a 
psychiatrist, in 1962, and that tranquilizers were 
prescribed.  

The additional evidence includes an April 1992 treatment note 
from Jonathan Dranov, M.D., reflecting that the veteran 
complained of difficulty formulating thoughts and much 
stress.  The veteran reported that he had taken Tranxene for 
many years.  No diagnosis was assigned.  Additional private 
treatment records submitted by the veteran do not establish 
that the veteran was treated for any psychiatric treatment in 
service or proximate to service, nor do these records 
establish that a psychiatric disorder is currently medically 
diagnosed. 

Thus, the additional evidence submitted by the veteran is 
"new" in that the particular items of evidence were not 
previously of record.  Some of this evidence is cumulative of 
evidence previously of record, in that it repeats evidence 
previously of record establishing that the veteran sought 
treatment for a psychiatric disorder after service.  

The veteran's written statements are essentially a repetition 
of contentions made when his claim was denied many years ago; 
it is not new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Even if considered new evidence, the veteran's 
statements are not material because, as a layman, he has no 
competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The additional evidence does not address the critical 
elements of the prior denial.  In particular, none of the 
additional evidence reflects that the veteran manifested a 
psychiatric disorder in service which continued chronically 
and continuously thereafter.  The veteran has stated that he 
developed panic attacks in service which continued after 
service.  These statements represent evidence of continuity 
of symptomatology, but are not competent evidence to relate a 
current mental condition to the symptomatology in service.  
See Savage, 10 Vet. App. 488 (1997).  The veteran cannot meet 
his initial burden to submit new and material evidence by 
relying upon lay statements as to medical matters.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

None of the additional evidence suggests that the veteran 
developed a psychosis within an applicable presumptive period 
following service, since there is no medical diagnosis of a 
psychosis at any time, either proximate to service or a 
current medical diagnosis of a psychosis.  The veteran has 
reiterated his assertion that he was treated for a psychosis 
proximate to service, but his lay statements alone, without 
some supporting medical evidence or opinion to establish the 
plausibility of that lay opinion, cannot serve as new and 
material evidence to reopen his claim.  Espiritu, supra.  The 
evidence of record clearly reflects that the veteran 
developed a psychiatric disorder following his service, but 
there is no evidence that this psychiatric disorder was a 
psychosis which may be presumed service-connected.  The Board 
has also considered whether the additional evidence includes 
medical evidence showing that the veteran had an acquired 
psychiatric disorder during service, or a psychosis to a 
compensable degree within a year of discharge of service.  

The Board finds, however, that none of the additional 
evidence is "material" evidence because none of it shows that 
the veteran had an acquired psychiatric disorder during 
service, or a psychosis to a compensable degree within a year 
of discharge of service.  In particular, none of the 
submitted evidence includes a competent medical opinion that 
establishes a relationship between any currently diagnosed 
acquired psychiatric disorder and service.  That is, the 
medical evidence is not material because it refers only to 
post-service symptomatology and it does not medically link a 
current condition with remote events of service.  Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the January 1963 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
The Board further notes that evidence of record as a whole, 
including the additional evidence, is still insufficient to 
establish a well-grounded claim of entitlement to service 
connection for a psychiatric disorder.  In particular, there 
is no evidence of an acquired psychiatric disorder in 
service; there is no medical evidence of a diagnosis of a 
psychosis within an applicable presumptive period; and, there 
is no medical evidence of a link between any current 
psychiatric disorder and the veteran's service.  

The Board notes that, after the RO reviewed the veteran's 
request to reopen his claim, the standard in use for 
reviewing such claims was invalidated, and the current three-
step analysis was developed.  See Hodge, supra.  However, 
although the RO did not consider the veteran's request to 
reopen his claim under the current case law, the Board finds 
that there has been no prejudice to the veteran that would 
warrant a remand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  That is, to return the case to the RO to remove the 
invalidated language from the statement of the case would not 
result in a determination favorable to the veteran, nor 
change the current analysis as provided by the Board.  See 
Winters, supra; VAOPGCPREC 16-92 (1992).  

3.  Claim for Service Connection and for Outpatient Treatment 
for Dental Disorder

In a claim submitted in March 1995, the veteran alleged that 
excessive dental work performed in service caused extensive 
need for dental repairs after service.  By a statement 
submitted in June 1995, the veteran also alleged that a gold 
bridge was provided to replace a tooth, #8, which had been 
missing since he was 13, even though the veteran was advised 
by a private dentist that a porcelain bridge was preferable.  
In a later statement, the veteran indicated that there were 
many problems with his "lifetime" bridge, in that a 
supporting tooth had broken off, and the entire bridge came 
out.  He contends that he is entitled to service connection 
for the affected teeth, and further contends that he is 
entitled to VA outpatient dental treatment of these teeth, or 
to outpatient dental treatment at VA expense.  

The Board notes that, where a veteran has a service-connected 
non-compensable dental condition or disability, such as 
treatable carious teeth or replaceable missing teeth at the 
time of service discharge, the veteran is entitled to one-
time VA outpatient dental treatment, if the veteran applies 
for such treatment within one year after service separation.  
38 C.F.R. § 17.161 (b) (1999).  The Board notes that the 
veteran's entitlement to such one-time treatment expired many 
years ago, in late 1956.

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize dental 
treatment for compensable service-connected dental disorders 
(see 38 C.F.R. § 4.150), for dental disorders due to service 
trauma, for dental disorders aggravating service-connected 
disabilities, or for dental disorders of former prisoners of 
war.  Outpatient dental treatment is also available under 
other circumstances, such as where the veteran has been 
granted total (100 percent) compensation benefits, is 
participating in a vocational rehabilitation program, or the 
like.  38 C.F.R. § 17.161(g)-(j).  The veteran does not 
contend that his is a former POW, has a dental disability 
which aggravates other service-connected disability, or the 
like, nor does the evidence of record suggest that such 
considerations are applicable in this case.  

Where one of these factors enumerated in the statute or 
regulations, such as a compensable service-connected dental 
disorder or residuals of dental trauma, is present, the 
veteran will be eligible for VA dental treatment, even for a 
noncompensable dental condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1999).

The Board notes that, subsequent to submission of all 
evidence and issuance of the statement of the case (SOC), the 
governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended.  64 Fed. Reg. 30,392-393 (June 8, 1999).  The 
amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry or teeth filled or extracted more than 
180 days after service entry.  The amended regulation notes, 
at 38 C.F.R. § 3.381(c), that placement of a prosthesis 
during service will not be considered evidence of aggravation 
of a condition noted at entry, unless additional pathology 
developed after 180 days.   

38 C.F.R. § 4.150, the provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, was not amended.  The provisions allowing 
outpatient dental treatment for compensable service-connected 
dental disorders or for dental trauma incurred during service 
were unchanged.  38 C.F.R. § 17.161(c).  

Thus, if the veteran has a compensable service-connected 
disability, or incurred dental trauma, in service, he would 
be entitled to outpatient dental treatment of the teeth 
affected by such service-connected disability or trauma, 
under either the old or the new regulations.  38 C.F.R. 
§ 17.161(c).  The Board notes in particular, however, that 
for the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (1997).  

Accordingly, dental fillings cannot be considered "service 
trauma" even if the fillings were numerous.  Likewise, the 
fact that a bridge was provided in service would not entitle 
the veteran to VA repair of the bridge after service, unless 
there was aggravation or additional pathology beyond the 
underlying pre-existing need for the bridge.  However, the 
veteran may still establish a well-grounded claim of 
entitlement to VA outpatient dental treatment or to dental 
treatment at VA expense if he has a compensable service-
connected dental disability.  

A record of dental examination dated in November 1952, 
proximate to the veteran's service induction, discloses that 
five teeth were missing, #1, #8, #16, #17, and #32.  Dental 
treatment records reflect that dental work was performed on 
#4 in early January 1953, on #5 in mid-January 1953, and on 
#19 and #29 in late January 1953.  In December 1953, #30 was 
filled.  In January 1954, #20 was filled, then #14 was filled 
in February 54, and #13 in August 1954.  Fillings were placed 
in tooth #18, #3, #14 (repeat filling), and #28 in October 
and November 1955.  In February 1954, a bridge encompassing 
three teeth, #7, #8, and #9, was authorized.  Service 
separation examination discloses that the veteran had four 
missing teeth, #1, #16, #17, and #32, and a bridge from #7 to 
#9 was in place to replace tooth #8.  

Since the dental records establish that certain teeth were 
filled more than 180 days after the veteran's service 
induction, or that fillings present prior to service were 
replaced more than 180 days after the veteran's service 
induction, the veteran is entitled to service connection for 
those teeth under the amended regulations.  Teeth filled more 
than 180 days after service, for which service connection 
must be granted, include #30, #20, #14, #13, #18, #3, and 
#28.  38 C.F.R. § 3.381(d)(2), (3) (1999).

The evidence is devoid of any private or VA post-service 
dental records.  There is no evidence that the veteran has 
any dental condition other than treatable carious teeth or 
replaceable missing teeth.  There is no dental or medical 
evidence to support the veteran's contention that he has a 
current dental disability due to dental work performed in 
service, except that he still has treatable carious teeth or 
replaceable missing teeth.  By regulation, the veteran's 
treatable carious teeth and replaceable missing teeth are 
non-compensable.  38 C.F.R. § 4.150.  

In the absence of any medical or dental evidence of any 
dental disorder which might be compensable, and in the 
absence of a plausible claim that the veteran meets one of 
the other criteria for outpatient dental treatment, the 
veteran has not established a plausible claim of entitlement 
to outpatient dental treatment at VA expense.  To the extent 
that his current claim is a claim for outpatient VA dental 
treatment or outpatient dental treatment at VA expense, that 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).  

The Board further notes that there is no medical or dental 
opinion, other than the veteran's unsupported lay statement, 
which links any current dental disorder, other than 
noncompensable carious or missing teeth, to a dental disorder 
or injury incurred during service.  The veteran's opinion as 
to the diagnosis and etiology of his current dental disorders 
does not serve to establish a well-grounded claim of 
eligibility for dental treatment.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well-grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).  

In particular, the Board notes that there is no medical or 
dental evidence to support the veteran's allegation that he 
is entitled to VA repair or replacement of a bridge because 
the material from which the bridge was made was inadequate.  
There is no medical or dental evidence which establishes a 
plausible claim that pathology of a tooth missing at service 
entry was aggravated during service.  38 C.F.R. § 3.306.  

The Board has also considered the veteran's contention that 
the manner in which the prosthesis was put in place or the 
type of material used (gold instead of porcelain) aggravated 
and extended disability due to the pre-existing tooth loss.  
However, as noted above, the veteran's lay contention, 
without supporting dental or medical evidence, cannot 
establish aggravation.  There is no dental or medical 
evidence or opinion of record which supports the plausibility 
of the veteran's allegations in this regard.  Although 
considerations of the veteran's claims for service connection 
for a dental disorder under amended regulations results in a 
more favorable determination as to service connection than 
the determination under the prior regulations, the veteran's 
claim for eligibility for outpatient dental treatment remains 
not well-grounded.  


ORDER

Entitlement to service connection for residuals of brain 
trauma is denied.

Entitlement to service connection for tooth #30, #20, #14, 
#13, #18, #3, and #28, is granted.

Entitlement to eligibility for VA outpatient dental treatment 
is denied.

The request to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

